DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed 11/02/2021.
Claims 1, 10, and 19 have been amended.  Claims 1, 4-8, 10, 13-17, and 19 are pending and have been examined on the merits (claims 1, 10, and 19 being independent).
The amendment filed 11/02/2021 to the claims has been entered.
Response to Arguments
Applicant’s arguments and amendments filed 11/02/2021 have been fully considered.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG.
Applicant argues: Applicant’s remarks, pages 15-17
(1) “A. THE PENDING CLAIMS ARE NOT "DIRECTED TO" A JUDICIAL EXCEPTION UNDER THE FIRST PRONG OF THE SUBJECT MATTER ELIGIBILITY GUIDANCE (STEP 2A)” – page 15
(2) “B. THE PENDING CLAIMS CONTAIN AN INVENTIVE CONCEPT UNDER THE SECOND PRONG OF THE SUBJECT MATTER ELIGIBILITY GUIDANCE (STEP 2B)” – page 17
Examiner notes:
determining… a verification value for the user, determining… the user is above a first predetermined threshold value, determining… an adjustment to the verification value is necessary, verifying… the user for the resource distribution request, terminating… resource distribution request, and verifying… the user for the resource distribution request recite this judicial exception.  Therefore, the claims recite abstract idea.  
 (2) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1, 10, and 19 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., a memory device, program code, a clearing house database index position, computer readable instructions, computer program product, a computer processing device, a first entity system, real-time, and a computing device, etc.) as the additional elements which amount to no more than generally linking 
Furthermore, Applicant asserts that the judicial exception is integrated into a practical application in light of Example 37 of the Subject Matter Eligibility Examples.  In view of Example 37 analysis, the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim is eligible because it is not directed to the recited judicial exception.  However, the recited independent claim 1 requires the components of leveraging a memory device, a processing device, execute… program code, receive… via a network, generation of a statistical model, and transmit… a notification to a computing device are the additional elements amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tools to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(3) Step 2B Consideration: The limitations recited by claims 1, 10, and 19 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, 
For instance, the limitations of receiving… a message from a user, extracting… verification factors form the message, transmitting… a request, terminating… resource distribution request, and transmitting… a notification… the user are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of providing pre-verification and authentication for secure resource distribution associated with an entity.  These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least Specification paragraphs [0057-0058], the processor, computer readable medium, instruction/code, a conventional web browser application, a resource distribution application, computing device system, managing entity system, clearing house system, a distinct application server, the clearing house database system. 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is 
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.
For these reasons and those stated in the rejections above, rejection of claims 1, 4-8, 10, 13-17, and 19 under 35 U.S.C. 101 is maintained by the Examiner.
With regard to the rejections of claims 1, 4-8, 10, 13-17, and 19 under 35 USC 103, Applicant’s arguments have been considered but are not persuasive and Examiner respectfully disagrees.  Examiner notes that Applicant is arguing newly amended claim language.  As noted in the citation above the prior art and it is addressed by the rejections under 35 USC 103. 
Applicant argues:
(1) “Applicant submits that none of the cited references teach "in response to determining that the verification value for the user is below the first predetermined threshold value, transmit[ting] a request to a computing device associated with the user for stepped-up authentication, wherein the stepped-up authentication request comprises a request for one or more stepped-up authentication credentials" or "determin[ing] whether an adjustment to the verification value is necessary based on the response to the stepped-up authentication request." (Amended independent Claim 1).” (Applicant’s remarks, page 17-18)
Examiner notes:
(1) In consideration of Applicant’s arguments and amendments of independent claims 1, 10, and 19, clarifying citations with regard the Finch in view of Kennedy, Davis, and Sherlock references have been made to the 35 USC § 103 rejection.  Examiner notes that Applicant is arguing newly amended claim languages.  As such, Applicant’s arguments are not persuasive. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-8, 10, 13-17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for providing pre-verification and authentication for resource distribution associated with a managing entity which contains the steps of receiving, extracting, determining, verifying, and terminating. The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a system, claim 10 is directed to a computer program, and claim 19 is direct to a computer implemented method, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for providing pre-verification and authentication for real-time resource distribution associated with a managing entity is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices and commercial or legal interactions.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: determining… a verification value for the user, determining… the user is above a first predetermined threshold value, determining… an adjustment to the verification value is necessary, verifying… the user for the resource distribution request, and verifying… the user for the resource distribution request.
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices and commercial or legal interactions. 
Step (2A) Prong 2:  When considered individually and in combination, the independent claims 1, 10, and 19 do not integrate the exception into a practical application because the steps of receiving… a message from a user, extracting… verification factors form the message, terminating… resource distribution request, transmitting… a request, and transmitting… a notification… the user do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. Adding insignificant extra-solution activity to the judicial exception- see MPEP 2106.05(g)). 
The recited independent claim 1 including additional elements of leveraging a memory device, a processing device, execute… program code, receive… via a network, generation of a statistical model, and transmit… a notification to a computing device do not improve the 
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a memory device, program code, a clearing house database index position, computer readable instructions, computer program product, a computer processing device, a first entity system, real-time, and a computing device) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 4-8 and 13-17 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  

This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 4-8 and 13-17, the step claimed are rejected under the same analysis and rationale as the independent claims 1, 10, and 19 above.  Merely claiming the same process using the verification factors in order to verify the user for resource distribution request (e.g., transferring funds) does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1, 4-8, 10, 13-17, and 19 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 1, 4-7, 10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Finch et al. (hereinafter Finch), US Publication Number 2017/0024744 A1 in view of Kennedy et al. (hereinafter Kennedy), US Publication Number 2007/0005402 A1 in further view of Davis et al. (hereinafter Davis), Publication Number US 2016/0117666 A1 in even further view of Sherlock et al. (hereinafter Sherlock), US Publication Number 2106/0063500 A1.
Regarding claim 1:
Finch discloses the following:
A system (reads on “a block diagram of a system 100 that can be employed for a secure real-time payment transaction network”) for providing leveraged collaborative pre-verification and authentication for secure real-time resource distribution associated with a managing entity, the system comprising: (Finch: See fig. 1, paragraphs [0033-0034])
a memory device; and a processing device operatively coupled to the memory device, wherein the processing device is configured to execute computer-readable program code to (reads on “Program instructions stored on a USB drive in USB port 712, on a CD-ROM or DVD in CD-ROM and/or DVD drive 716, on hard drive 714, or in memory 808 (FIG. 8) are executed by CPU 810 (FIG. 8). A portion of the program instructions, stored on these devices, can be suitable for carrying out all or at least part of the techniques described herein.”): (Finch: See paragraphs [0134-0135])
extract the verification factors (reads on “various factors” and “other suitable factors’) from the message associated with the first account or the user; (Finch: See paragraphs [0050]: “before initiating payment, authorization module 133 can 
transmit a request to a computing device associated with the user for stepped-up authentication, wherein the stepped-up authentication request comprises a request for one or more stepped-up authentication credentials; (Finch: See paragraph [0025]: “Performing the additional identity authentication of the consumer can include performing the additional authentication of the consumer based at least in part on at least one of: determining biometrics of the consumer using the mobile device; or requesting the consumer to enter additional information in the mobile device.”)
determine whether an adjustment to the verification value is necessary based on the response to the stepped-up authentication request; (Finch: See paragraphs [0051]: “financial institution 130 can adjust the level of authentication used to verify the identity of consumer 125 based on one or more of these factors, and/or based on the payment amount, the identity of merchant 115, the location of merchant 115, historical spending of consumer 125, and/or other relevant information.” and [0073] “adjusting a level of authentication at least partially based on ….. whether biometrics of the consumer using the mobile device match stored biometrics of the consumer”)

receive, via a network and from a first entity system, a message (reads on “the EOB data”) from a user comprising at least a reference number associated with one or more verification factors and a resource distribution request from a first account that is external to the managing entity to a second account that is internal to the managing entity; (Kennedy: See paragraphs [0070]: “When the EOB data is received by the third party network 825, it uses the reference number previously provided at step 1120 (and the card or account information associated with it) to create and submit a charge or transaction (step 1160) to be processed through the financial network 840 and debited against the patient account for the $30 patient portion of the covered charge (step 1170). When debited against the patient’s account, the transaction is then also posted as a credit to an account of the provider in the same manner as the settlement of a conventional credit or debit card transaction (step 1180).”, and see also paragraphs [0026] and [0069])
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for assigning a reference number for the transaction in the method of Finch as further taught by Kennedy because it would be easier to track the transaction (Kennedy: See paragraphs [0051] [0068-0070]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.


determine a verification value (reads on “user's probability score”) for the user based on generation of a statistical model of (reads on “a machine learning model”) the extracted verification factors; (Davis: See paragraphs [0231]: “the message analyzer 212 can compute the probability of a payment event using a machine learning model and historical data of other users of the social-networking system who have initiated payment events.” And [0235]: “If the user's probability score is above a provided threshold score, the system 100 can predict that the payment event has occurred, is occurring, or is likely to occur. Based on this determination, the system 100 can provide the user an option to initiate a payment transaction”)
automatically transmit (reads on “the user interface manager 206 can provide a notification (e.g., a pop-up window or other onscreen element) to ask the sender if the sender would like to initiate a payment transaction with the recipient”), via the network, a notification to a computing device associated with the user, wherein the notification comprises a request  for a user input of (i) a  confirmation that the resource distribution request is intended, and (ii) an agreement that a resource recovery amount (reads on “the payment confirmation interface 708 allows the sender to enter or verify a payment amount associated with the payment transaction.”) for the resource distribution request is limited to a first amount; and (Davis: See paragraphs [0235]: “If the user's probability score is above a provided threshold score, the system 100 can predict that the payment event has occurred, is occurring, or is likely to occur. Based on this determination…… the user interface manager 206 can provide a notification (e.g., a pop-up window or 
cause execution of the resource distribution request based on the verification of the user for the resource distribution request; (Davis: See paragraphs [0235]: “If the user's probability score is above a provided threshold score, the system 100 can predict that the payment event has occurred, is occurring, or is likely to occur. Based on this determination, the system 100 can provide the user an option to initiate a payment transaction….. the user interface manager 206 can provide a notification (e.g., a pop-up window or other onscreen element) to ask the sender if the sender would like to initiate a payment transaction with the recipient.”)
wherein automatically verifying the user (reads on “If the user has not provided a PIN, the system 100 can provide a payment confirmation interface 708 as shown in FIG. 7C. In particular, the payment confirmation interface 708 allows the sender to enter or verify a payment amount associated with the payment transaction, as well as to enter or verify other details associated with the payment transaction.”) for the resource distribution request is additionally conducted in response to receiving (reads on “After the user input detector 208 detects a user selection of the payment initiation selectable element 700, the system 100 can continue with the payment transaction process”) the user input of (i) the confirmation that the resource distribution request is intended, and (ii) the agreement that the resource recovery 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for user’s probability score (i.e. user’s verification value) using a machine learning model and historical data of other users in the method of Finch and Kennedy as further taught by Davis because it would provide more accurate results (Davis: See paragraphs [0231-0235] and [0248]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Finch, Kennedy, and Davis do not explicitly disclose the following, however Sherlock further teaches:
determine whether the verification value for the user is above a first predetermined threshold value and a second predetermined threshold value, wherein the first and second predetermined threshold values are established based on a predictive model (reads on “determining which ones of the plurality of received attributes match stored attributes associated with individual stored electronic signatures”) of historical resource factor data for a plurality of users; (Sherlock: See paragraph [0023]: “If the trust score is below a first predetermined threshold, determining that the payment instrument is not associated with the received electronic signature; if the trust score is between the first predetermined threshold and a second predetermined threshold, determining that the payment instrument is associated 
in response to determining that the verification value for the user is below the first predetermined threshold value, (Sherlock: See paragraph [0026]: “the indication may include at least one of an indication corresponding to a high confidence correlation, a low confidence correlation, and no correlation….if the indication corresponds to the low confidence correlation, initiating additional fraud detection assessment”)
in response to determining that the verification value for the user is above the first predetermined threshold value and above the second predetermined threshold value, automatically verify (reads on “determining that the payment instrument is associated with the received electronic signature at a high confidence level”) the user for the resource distribution request; or (Sherlock: See paragraph [0023]: “if the trust score is between the first predetermined threshold and a second predetermined threshold, determining that the payment instrument is associated with the received electronic signature at a low confidence level; and if the trust score is above the second predetermined threshold, determining that the payment instrument is associated with the received electronic signature at a high confidence level.” and see also [0026] “the indication may include at least one of an indication corresponding to a high confidence correlation, a low confidence correlation, and 
in response to determining that the verification value for the user is not above (reads on “below a first predetermined threshold”) the first predetermined threshold value and not above the second predetermined threshold value, automatically terminate (reads on “rejecting the transaction”) the resource distribution request; or (Sherlock: See paragraph [0023]: “If the trust score is below a first predetermined threshold, determining that the payment instrument is not associated with the received electronic signature”, and see also [0026] “the indication may include at least one of an indication corresponding to a high confidence correlation, a low confidence correlation, and no correlation…. if the indication corresponds to no correlation, rejecting the transaction.” and notes: if the trust score is below a first predetermined threshold and then also the trust score is not above the second predetermined threshold. )
in response to determining that the verification value for the user is above the first predetermined threshold value, but not above the second predetermined threshold value, (Sherlock: See paragraph [0023]: “if the trust score is between the first predetermined threshold and a second predetermined threshold, determining that the payment instrument is associated with the received electronic signature at a low confidence level)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include determining a risk value associated with the transaction based on between the first predetermined threshold 
Regarding claim 4:
Finch does not explicitly disclose the following, however Kennedy further teaches:
The system of claim 1, wherein extracting the verification factors comprises: 
extracting the reference number from the message; (Kennedy: See paragraph [0068]: “The reference number is associated with the card or account information that will ultimately be used to pay any amount owed by the patient, and the reference number and account information is stored at a host or server (not shown) in the third party network 825 and assigned to the transaction to be used for paying the provider.”)
transmitting the reference number and a request for the verification factors to the first entity system (reads on “the third party network”); and (Kennedy: See paragraph [0069]: “The reference number assigned at step 1110 is entered as part of the claim (either manually or by having the reference number saved at the provider terminal when the patient card is swiped at step 1110), and is thereafter stored at the third party network 825 and associated with the claim. While not illustrated in FIG. 11, in some cases the card swipe may also identify the patient to 
receiving the verification factors (reads on “EOB information”) from the first entity system. (Kennedy: See paragraph [0069]: “on a real-time basis the health plan responds with EOB information (step 1140), including covered amount and patient responsibility (in this case, $80 of the original $100 charge is the allowed amount, with $50 covered by the health plan and $30 to be paid by the patient).”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for assigning a reference number for the transaction in the method of Finch as further taught by Kennedy because it would be easier to track the transaction (Kennedy: See paragraphs [0051] and [0068-0070]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 5:
Finch does not explicitly disclose the following, however Kennedy further teaches:
The system of claim 1, wherein extracting the verification factors comprises: 
extracting the reference number from the message; (Kennedy: See paragraph [0068]: “The reference number is associated with the card or account information that will ultimately be used to pay any amount owed by the patient, and the reference number and account information is stored at a host or server (not shown) 
transmitting the reference number and a request for the verification factors to a clearing house database system (reads on “the DBMS”); and (Kennedy: See paragraph [0069]: “The reference number assigned at step 1110 is entered as part of the claim (either manually or by having the reference number saved at the provider terminal when the patient card is swiped at step 1110), and is thereafter stored at the third party network 825 and associated with the claim. While not illustrated in FIG. 11, in some cases the card swipe may also identify the patient to assist in preparing the claim. The claim is sent to the health plan (step 1130), and on a real-time basis the health plan responds with EOB information (step 1140)”, and note: [0050] “An electronic EOB data packet is created at the health network (step 518) and sent from the DBMS 120 back to the provider host (step 520)”)
receiving the verification factors (reads on “EOB information”) from the clearing house database system. (Kennedy: See paragraph [0069]: “on a real-time basis the health plan responds with EOB information (step 1140), including covered amount and patient responsibility (in this case, $80 of the original $100 charge is the allowed amount, with $50 covered by the health plan and $30 to be paid by the patient).”, and note:
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for assigning a reference number for the transaction in the method of Finch as further taught by Kennedy because it would be easier to track the transaction (Kennedy: See paragraphs [0051] and [0068-0070]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 6:
Finch does not explicitly disclose the following, however Kennedy further teaches:
The system of claim 3, wherein extracting the verification factors comprises: 
extracting the reference number from the message; (Kennedy: See paragraph [0068]: “The reference number is associated with the card or account information that will ultimately be used to pay any amount owed by the patient, and the reference number and account information is stored at a host or server (not shown) in the third party network 825 and assigned to the transaction to be used for paying the provider.”)
transmitting the reference number and a request for the verification factors to a clearing house database system (reads on “the DBMS”); and (Kennedy: See paragraph [0069]: “The reference number assigned at step 1110 is entered as part of the claim (either manually or by having the reference number saved at the provider terminal when the patient card is swiped at step 1110), and is thereafter stored at the third party network 825 and associated with the claim. While not note: [0050] “An electronic EOB data packet is created at the health network (step 518) and sent from the DBMS 120 back to the provider host (step 520)”)
receiving the verification factors (reads on “EOB information”) from the clearing house database system. (Kennedy: See paragraph [0069]: “on a real-time basis the health plan responds with EOB information (step 1140), including covered amount and patient responsibility (in this case, $80 of the original $100 charge is the allowed amount, with $50 covered by the health plan and $30 to be paid by the patient).”, and note: [0032] “The database 122 stores data such as claims history, pending claims, permitted charges (e.g., flat fees or a discount off the provider's normal charges), deductibles, co-pays and other information used for processing claims and generating electronic EOBs”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for assigning a reference number for the transaction in the method of Finch as further taught by Kennedy because it would be easier to track the transaction (Kennedy: See paragraphs [0051] and [0068-0070]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 7:

The system of claim 1, wherein the verification factors comprise one or more of a group of: a last time the first account was utilized in a transaction, a frequency of transaction utilization for the first account, a most frequent period of time during a day for the first account to be accessed or utilized, a most frequent period of time during a month when transactions of a particular category are made with the first account, a length of time that the first account has been open or active, a range of most common resource amounts associated with resource distributions from the first account, a set of most common product categories associated with the first account in an amount range associated with the resource distribution request, a set of most common merchants or merchant types associated with resource distributions from the first account, most commonly used transaction devices or transaction device types associated with resource distributions from the first account, a geographic area from which resource distributions from the first account are most commonly requested, additional account information associated with accounts of the user that are external to the managing entity and distinct from the first account, and a total number or frequency of requests to restore resources from previous resource distribution requests from the first account. (Finch: See paragraph [0051] “authorization module 133 of financial institution 130 can perform different and/or varying levels of authentication based on various factors. For example, authentication module 121 and/or authorization module 133 can determine whether mobile device 120 used to send the request for payment has been previously used by consumer 125 for transaction with financial institution 130, 
Regarding claims 10 and 19: it is similar scope to claim 1, and thus it is rejected under similar rationale.
Regarding claim 13: it is similar scope to claim 4, and thus it is rejected under similar rationale.
Regarding claim 14: is similar scope to claim 5, and thus it is rejected under similar rationale.
Regarding claim 15: it is similar scope to claim 6, and thus it is rejected under similar rationale.
Regarding claim 16: it is similar scope to claim 7, and thus it is rejected under similar rationale.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Finch in view of Kennedy in further view of Davis in further view of Sherlock in further view of Ngan, US Publication Number 2011/0258097 A1 in even further view of Grigg et al. (hereinafter Grigg), US Publication Number 2015/0227731 A1.
Regarding claim 8:

The system of claim 1, wherein determining whether the verification value for the user is above the predetermined threshold value comprises: (Ngan: See paragraph [0111]: “credit card transaction processor 420 may delegate the data comparison task to the credit card issuer. Upon completing the comparison, a metric indicating the degree to which the provided information match with the official record is preferably returned. This metric may be a score indicating the risk associated with the transaction…….based on the returned metric, determines whether the risk metric poses significant risk, wherein the metric is greater or lower than the predetermined threshold metric value in accordance with an embodiment of the invention.”)
determining that the verification value for the user is not above the predetermined threshold value; (Ngan: See paragraph [0111]: “based on the returned metric, determines whether the risk metric poses significant risk, wherein the metric is greater or lower than the predetermined threshold metric value in accordance with an embodiment of the invention. If the metric indicate a significant risk, the “YES branch is followed to step 640A, wherein credit card registration is denied.”)
determining that the verification value for the user is not above the predetermined threshold value in response to not receiving the user input of the stepped-up authentication credentials; or (Ngan: See paragraph [0111]: “based on the returned metric, determines whether the risk metric poses significant risk, wherein the metric is greater or lower than the predetermined threshold metric value in accordance 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for determining whether the score indicating the risk associated with the transaction based on the predetermined threshold value poses significant risk in the method of Finch, Kennedy, Davis, and Sherlock as further taught by Ngan because it would provide an improved financial transaction between the buyer and the seller (Ngan: See paragraph [0003-0006]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Finch, Kennedy, Davis, Sherlock, and Ngan do not explicitly disclose the following, however Grigg further teaches:
determining that the verification value for the user would be above the predetermined threshold if the user provided stepped-up authentication credentials; (Grigg: See paragraph [0054] “The present invention may be configured to receive, collect, analyze, or process information associated with authentication of the first action. For example, the present invention may track the number of login attempts, and which were successful or failed. The present invention may then compare the number of failed login attempts with a predetermined threshold value of acceptable authentication attempts that still warrant positive or hard authentication of the second action. Based on this information, the present invention may determine a 
in response to determining that the verification value for the user is not above the predetermined threshold, and in response to determining that the verification value for the user would be above the predetermined threshold if the user provided stepped-up authentication credentials, automatically transmitting a request for a user input of the stepped-up authentication credentials to a computing device associated with the user in real-time; and (Grigg: See paragraph [0017] “counting a number of failed validation attempts associated with at least one of the first authentication credential and the second authentication credential; comparing the number of failed validation attempts to a predetermined threshold value associated with positive validation; determining that the number of failed validation attempts is greater than the predetermined threshold value associated with positive validation; and initiating the presentation of an interface that prompts the user to input at least one additional authentication credential.”)
determining that the verification value for the user is above the predetermined threshold value in response to receiving the user input of the stepped-up authentication credentials via the computing device associated with the user. (Grigg: See paragraph [0054] “The present invention may then compare the number of failed login attempts with a predetermined threshold value of acceptable authentication attempts that still warrant positive or hard authentication of the second action. Based on this information, the present invention may determine a level of authentication based on the level of authentication continuum or via another 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for determining a level of authentication based on the level of authentication continuum in the method of Finch, Kennedy, Davis, Sherlock, and Ngan as further taught by Grigg because it would provide an improved security for the financial transaction (Grigg: See paragraph [0054]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 17: it is similar scope to claim 8, and thus it is rejected under similar rationale.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YONGSIK PARK/Examiner, Art Unit 3695                                                                                                                                                                                                        January 20, 2022

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        1/27/2022